DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/18/2019. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Domestic priority. The applicant does claim Foreign priority to a German application filed on 06/21/2018.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim has an abbreviation used in it without the abbreviation clearly written out beforehand.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 revised patent subject matter eligibility guidance because the steps of the method detecting, ascertaining, ascertaining, and ascertaining do not identify any structure that identifies how or what is performing the steps. The feature in claim of a sensor axis and control device of claim 3 are generic in nature without identifying what the 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 revised patent subject matter eligibility guidance because it claims a reference device, and ascertaining device, and a control device without identifying what specific structure is performing the operations and what specific data is gathered. The features are generic in nature. Thus, it isn’t clear what is operating improperly. The claim recites a system for performing an initial calibration of a sensor for a driver assistance system of a vehicle. This judicial exception is not integrated into a practical application because the claims do not identify 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of observation and evaluation without significantly more. The claims fail the first prong of the 2019 revised patent subject matter eligibility guidance because it claims a computer program that performs the method steps of detecting, ascertaining, ascertaining, and ascertaining do not identify any structure that identifies how or what is performing the steps. The claim recites a computer program performing the method for performing an initial calibration of a sensor for a driver assistance system. This judicial exception is not integrated into a practical application because the claims do not identify what data is specifically gathered to determine whether the system is not calibrated. In addition, the claims do not identify with particularity what structure is used in the operation to perform the method. The sensor is generically claimed and do not identify what data is collected and used in the computation to determine proper or improper calibration. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, therefore failing the second prong of the guidance, because the claims do not identify how the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims do not claim with specificity what 

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661